Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2018/0168005) in view of Anton Falcon et al (US 2017/0079092) both previously cited.  Yun discloses cooking apparatus comprising a panel forming a cooking surface and a bottom surface (Figures 1-2), the cooking surface (102) configured to support a cooking utensil (1); a housing (101) in connection with and disposed beneath the cooking surface (102), the housing forming an enclosure having an internal cavity (Figure 2), the enclosure comprising a first side (101a) and a second side (101b) opposite the first side; at least one array of induction coils (201, Figure 2) .
Claims 1-5, 7-14 and 20-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the mating connectors of the connection interface electrically connect the array with the inverter assembly, and wherein the mating connectors comprise a plurality of male connectors and a plurality of female connectors, wherein the female connectors are distributed along the length of the beam structure forming an aligning feature as recited in claims 1-5, 7-14; and a plurality of coil beam assemblies, each comprising a support beam comprising a first end portion and a second end portion and configured to extend across the housing of the cooking apparatus from the first side to the second side, wherein the support beam is configured to support the array of induction coils; and wherein the coil beam assemblies extend from the first side to the second side forming an induction coil matrix and each neighboring coil beam assembly of the coil beam assemblies is rotated 180 degrees as recited in claims 20-21.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-5, 7-21 have been considered but are moot in new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 20, 2022